                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                  CIVIL ACTION NO. 3:17-CV-00553-FDW-DCK *SEALED*
 INTEGRA MED ANALYTICS, LLC,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
    v.                                           )          ORDER
                                                 )
 MURPHY MEDICAL CENTER, INC.,                    )
 CHARLOTTE-MECKLENBURG                           )
 HOSPITAL AUTHORITY, INC.,                       )
 BLUERIDGE HEALTHCARE                            )
 HOSPITALS, INC.,                                )
 CAROLINAS ANSON HEALTHCARE,                     )
 INC.,                                           )
 SCOTLAND MEMORIAL HOSPITAL,                     )
 INC.,                                           )
 MERCY HOSPITAL, INC.,                           )
 WRMC HOSPITAL OPERATING CORP.,                  )
 MOSES H. CONE MEMORIAL                          )
 HOSPITAL OPERATING CORP.,                       )
 MOSES H. CONE MEMORIAL                          )
 HOSPITAL,                                       )
                                                 )
                 Defendants.                     )
                                                 )

         THIS MATTER is before the Court on Plaintiff’s “Notice of Voluntary Dismissal of False

Claims Act Claim Without Prejudice and Unopposed Motion to Seal Portions of Original

Complaint.” (Doc. No. 13). For the reasons stated below, this action will be DISMISSED and

Plaintiff’s Motion to Seal will be GRANTED.

         A. Dismissal of the Case

         This case was brought as a qui tam action under the False Claims Act. (Doc. No. 2).

Pursuant to 31 U.S.C. § 3730(b)(1), a private party may bring a civil action under the False Claims

Act on behalf of the United States Government. 31 U.S.C. § 3730(b)(1) (2018). Once such a claim
is brought, “the action may be dismissed only if the court and the Attorney General give written

consent to the dismissal and their reasons for consenting.” Id.; see also United States v. King

Pharm., 806 F. Supp. 2d 833, 844 (D. Md. 2011) (stating that notices of voluntary dismissals of

qui tam actions are not self executing). In the present action, parties have consented to voluntary

dismissal, (see generally Doc. Nos. 13, 15); thus, the Court hereby dismisses the qui tam action

without prejudice.

           B. Motions to Seal

           Plaintiff has also made a motion to keep portions of the case permanently under seal. In

evaluating motions to seal or unseal, the Fourth Circuit has stated that “the presumption in favor

of public disclosure of court records can only be overcome by a significant countervailing interest.”

Under Seal v. Under Seal, 326 F.3d 479, 486 (4th Cir. 2003).

           Here, Plaintiff contends that because the Complaint has information about Medicare

claims, beneficiary numbers, claim identification numbers, age, race, gender, place of treatment,

and patient diagnoses, it may be possible to use information in the Complaint to identify specific

patients. (Doc. No. 13, p. 3). To balance the public’s right to review documents with patients’

privacy interests, Plaintiff seeks to substitute the Complaint with a redacted version. The Court

finds Plaintiff’s arguments persuasive and hereby unseals the case in its entirety with the exception

of the proposed redactions to the complaint.1 See United States., ex rel. Rostholder v. Omnicare,

Inc., 799 F. Supp. 2d 547, 549 (D. Md. 2011) (stating that courts have prevented the disclosure of

sensitive information which could injure non-parties to the action); see also Foltz v. State Farm

Mut. Auto. Ins. Co., 331 F.3d 1122, 1138 (9th Cir. 2003) (ordering the redaction of identifying

information from third party medical records).



1
    The Court notes that the Government does not oppose such redactions. (See Doc. No. 15, p. 1).
       The Government has further requested that its applications for extensions of time remain

under seal because the filings were presented “for the sole purpose of evaluating whether the seal

and time for making an election to intervene should be extended.” (Doc. No. 15, p. 2). This request

was not made in a separately captioned motion, but rather in the Government’s “Consent to

Voluntary Dismissal.” Id. In a written order dated May 3, 2019, the Court noted that the

Government’s request was not properly before the Court as a separate motion to seal with

supporting statutes, caselaw, or other authority. (Doc. No. 16, p. 1). In this order, the Court gave

the Government fourteen days to make a formal motion for sealing in conformity with the Local

Rules and the Court’s Standing Orders. (Doc. No. 16, p. 2). No subsequent motion was made.

Therefore, the Court does not find a basis to maintain a seal on any additional documents.

                                             Conclusion

       For the reasons stated above, this case is hereby DISMISSED WITHOUT PREJUDICE.

Plaintiff’s Motion to Seal the Case, (Doc. No 13), is GRANTED and the Court hereby ORDERS

that the case be unsealed in its entirety, with the exception that Plaintiff’s complaint, (Doc. No. 2),

will be replaced with a redacted version, (Doc. No. 13-1), pursuant to Rule 5.2(d) of the Federal

Rules of Civil Procedure.

       IT IS SO ORDERED.


                                        Signed: June 11, 2019
